[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL MEMORANDUM OF DECISION
In further review after the issuance of the Memorandum of Decision in this case dated December 31, 2001, the court sua sponte recognized that it had omitted the present severance damages caused by the taking, measured by the decreased desirability of the whole property subsequent to the taking. The court had found severance damages of $3,744 representing the likelihood of 20% that the easement area would be used for a sidewalk in the future. The court now adds further severance damages of an additional 5% of 18,720, representing the court's opinion of the decreased desirability of the property due to the alterations and improvements presently made by the Commissioner, to wit $936. Total reduction for the remainder of the property, therefore, is $4680.
 SUMMARY
The summary of the court's finding of damages to which the owner is entitled is as follows:
Value before taking                          $240,000
    Value after permanent damages                $227,696 ________ Total permanent damages                       $12,304 [$5,000 for loss of physical land; $2,624 loss of value due to expenses; CT Page 117 $4,680 for reduction value of remainder (25% of 18,720)]
    Temporary damages                              $4,950 _______
Total damages                                 $17,254 Rounded to $17,250
Judgment may enter in accordance with the foregoing, with interest, appraisal fees and taxable costs awarded as set forth in the original Memorandum of Decision dated December 31, 2001.
So Ordered.
D'ANDREA, J.T.R.